Per Curiam.

In the syllabus of State, ex rel. Ramirez, v. Indus. Comm. (1982), 69 Ohio St. 2d 630 [23 O.O.3d 518], temporary total disability is defined as follows: “Under R.C. 4123.56, temporary total disability is defined as a disability which prevents a worker from returning to his former position of employment.” As noted by the court of appeals, none of the medical reports indicated that appellee could return to his former position of employment. Based on the well-established rule that “[w]here there is no evidence in the record to support or justify an order of the Industrial Commission, * * * the action of the Industrial Commission * * * constitutes an abuse of discretion, subject to correction by an action in mandamus,” State, ex rel. Hutton, v. Indus. Comm. (1972), 29 Ohio St. 2d 9 [58 O.O.2d 66], the court of appeals granted the writ.
Appellant argues that notwithstanding appellee’s inability to return to work, his disability is not causally related to his injury of September 8, 1980, but rather is due to a prior back injury, which occurred on September 22, 1977. This court has recognized that “there must be a causal connection between an injury arising out of and in the course of a worker’s employment and his harm or disability * * Gilbert v. Midland-Ross (1981), 67 Ohio St. 2d 267, 270 [21 O.O.3d 168]. The court of appeals did not address this point perhaps because none of the reports noting lack of causation was specifically cited in the district hearing officer’s order. This fact brings this appeal within the rule recently established in State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481.
In Mitchell this court dealt with “* * * a problem which is becoming increasingly prevalent; that is, the commission’s failure to state with any precision the basis for its decisions. Claimants and employers alike, who appear before the commission, are frequently informed that requested benefits are either being granted or denied based on ‘the evidence in the file and/or the evidence adduced at the hearing.’ * * * [Citation omitted.]” Id. at 483. This problem is also present in the instant appeal.
The order of the district hearing officer stated “that the Claimant is not Temporary Total [sic] disabled due to the allowed conditions of this claim.” (Emphasis added.) This language does denote a failure to establish the necessary causal connection. That is not the end of the inquiry, however. In Mitchell this court went on to say that “* * * district hearing officers, as well as regional boards of review and the Industrial Commission, must specifically state which evidence and only that evidence which has been relied upon to *78reach their conclusion, and a brief explanation stating why the claimant is or is not entitled to the benefits requested. ” Id. at 483-484. (Emphasis added.)
Mitchell establishes two separate requirements: (1) that the order contain a brief explanation of why the benefits have been granted or denied, and (2) that it specifically state which evidence and only that evidence which has been relied upon. Although the district hearing officer gave a brief explanation of why the benefits were being denied, he did not specifically state which evidence he relied upon. Instead he resorted to the standard phrase printed at the bottom of the order: “The decision in this claim is based on the evidence in the file and/or evidence adduced at the hearing.”
The September 25, 1981 decision of the district hearing officer did not meet the requirements enunciated in State, ex rel. Mitchell, v. Robbins & Myers, Inc., supra. “[T]his court will no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” Id. at 484.
The judgment of the court of appeals is therefore reversed and the cause is remanded to the Industrial Commission for further proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and J. P. Celebrezze, JJ., concur.
C. Brown, J., dissents.